Exhibit 10.19

FORM OF STOCK APPRECIATION RIGHT AGREEMENT

THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”), dated as of «date»
is between HSN, Inc., a Delaware corporation (the “Corporation”), and «grantee»
(the “Grantee”).

 

1. Award and Vesting of SARs

(a) Subject to the terms, definitions, and provisions of this Agreement and the
Company’s Amended and Restated 2008 Stock and Annual Incentive Plan (the
“Plan”), the Corporation hereby grants to the Grantee as of the Award Date a
stock appreciation right with respect to the total number of shares of common
stock, par value $0.01 per share (“Common Stock”), and at the exercise price per
share set forth in the Summary of Award (the “SARs”). Reference is also made to
the “Summary of Award” that was delivered simultaneously with this Agreement and
can be found on the Smith Barney Benefit Access System at www.benefitaccess.com.
Your Summary of Award, which sets forth the Award Date, the number of SARs
granted to you by the Corporation and the exercise price for such SARs (among
other information), is hereby incorporated by reference to, and shall be read as
part and parcel of, this Agreement. Any defined terms not defined in this
Agreement or the Summary of Award shall have the meaning ascribed to it in the
Plan.

(b) Subject to the terms and conditions of this Agreement and the provisions of
the Plan, the SARs shall vest and no longer be subject to any restriction in
accordance with the Vesting Period described in the Summary of Award.

(c) Notwithstanding the provisions of Section 1(b) and except as provided in
Section 5 of this Agreement, in the event of termination of the Grantee’s
service with the Corporation during the Vesting Period for any reason, all
remaining unvested SARs shall be forfeited by the Grantee and canceled in their
entirety effective immediately upon such termination.

(d) Unless earlier terminated pursuant to the terms of this Agreement or the
Plan, the SARs will expire on the tenth anniversary of the Award Date.

(e) Nothing in this Agreement shall confer upon the Grantee any right to
continue in the employ or service of the Corporation or any of its affiliates or
interfere in any way with the right of the Corporation or any such Affiliates to
terminate the Grantee’s service at any time, with or without cause.

 

2. Exercise.

(a) The vested portion of the SARs shall be exercisable by delivery to the
Corporation of a written notice stating the number of whole shares of Common
Stock in respect of which this SAR is being exercised. The SARs may not be
exercised at any one time as to fewer than 100 shares (or such number of shares
as to which the SARs are then exercisable if less than 100). Fractional share
interests shall be disregarded except they may be accumulated.



--------------------------------------------------------------------------------

(b) Upon exercise of this SAR pursuant to this Section 2, Grantee will receive a
payment equal to the difference between the aggregate Fair Market Value of the
shares of Common Stock with respect to which this SAR is exercised and
determined as of the exercise date and the aggregate Exercise Price. Payment
shall be made, in the sole discretion of the Company, in either cash or shares
of Common Stock (either in book-entry form or otherwise), and shall be net of
any amounts required to satisfy the Company’s withholding obligations. Any
fractional share due to Grantee upon exercise shall be rounded up to the next
full share of Common Stock.

 

3. Non-Transferability of the SARs

During the Vesting Period and until such time as the SARs are ultimately settled
as provided in Section 2 above, the SARs shall not be transferable by the
Grantee by means of sale, assignment, exchange, encumbrance, pledge, hedge or
otherwise.

 

4. Rights as a Stockholder

Except as otherwise specifically provided in this Agreement until the SARs are
exercised and only to the extent the Grantee receipts and owns shares of Common
Stock, the Grantee shall not be entitled to any rights of a stockholder with
respect to the SARs. Notwithstanding the foregoing, if the Corporation declares
and pays dividends on the Common Stock during the Vesting Period, the Grantee
will be credited with additional amounts for each SAR equal to the dividend that
would have been paid with respect to such SAR if it had been an actual share of
Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in SARs or may be held in kind as
restricted property) and shall vest concurrently with the vesting of the SARs
upon which such dividend equivalent amounts were paid. Notwithstanding the
foregoing, dividends and distributions other than regular quarterly cash
dividends, if any, may result in an adjustment pursuant to Section 5.

 

5. Adjustment in the Event of Change in Stock; Change in Control

(a) In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split or a corporate transaction, such as any merger, consolidation,
separation, including a spin-off, or other distribution of stock or property of
the Corporation (including any extraordinary cash or stock dividend), any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Corporation, the number of SARs and the shares underlying such SARs shall
be equitably adjusted by the Committee (including, in its discretion, providing
for other property to be held as restricted property) as it may deem appropriate
in its sole discretion. The determination of the Committee regarding any such
adjustment will be final and conclusive.

(b) With respect to the awards evidenced by this Agreement, subject to paragraph
(e) of Section 10 of the Plan, notwithstanding any provision of the Plan to the
contrary, upon Grantee’s Termination of Employment, during the one-year period
following a Change in Control, by the Company for other than Cause or Disability
or by the Grantee for Good Reason:

(i) any SARs outstanding as of such date of Termination of Employment which were
outstanding as of the date of such Change in Control shall be fully exercisable
and vested and shall remain exercisable until the later of (i) the last date on
which such SAR would be exercisable in the absence of this Section 5(b) and
(ii) the earlier of (A) the first anniversary of such Change in Control and
(B) the expiration of the term of the SARs.

 

2



--------------------------------------------------------------------------------

(ii) the restrictions and deferral limitations applicable to any SARs shall
lapse, and such SAR outstanding as of such date of Termination of Employment
which were outstanding as of the date of such Change in Control shall become
free of all restrictions and become fully vested and transferable.

 

6. Payment of Transfer Taxes, Fees and Other Expenses

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Grantee in connection with the SARs, together with any and all other fees and
expenses necessarily incurred by the Corporation in connection therewith.

 

7. Other Restrictions

(a) The SARs shall be subject to the requirement that, if at any time the
Committee shall determine that (i) the listing, registration or qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any government regulatory body, then in any such event, the award of SARs shall
not be effective unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.

(b) The Grantee acknowledges that the Grantee is subject to the Corporation’s
policies regarding compliance with securities laws, including but not limited to
its Securities Trading Policy (as in effect from time to time and any successor
policies), and, pursuant to these policies, if the Grantee is on the
Corporation’s insider list, the Grantee shall be required to obtain
pre-clearance from the Corporation’s General Counsel prior to purchasing or
selling any of the Corporation’s securities, including any shares issued upon
vesting of the SARs, and may be prohibited from selling such shares other than
during an open trading window. The Grantee further acknowledges that, in its
discretion, the Corporation may prohibit the Grantee from selling such shares
even during an open trading window if the Corporation has concerns over the
potential for insider trading.

 

3



--------------------------------------------------------------------------------

8. Notices

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

If to the Grantee: at the address last provided by the Grantee to the
Corporation’s Human Resources Department.

 

If to the Corporation:   HSN, Inc.      1 HSN Drive     

St. Petersburg, FL 33729

Attention: General Counsel

Facsimile: (727) 872-1000

  

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 8. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Grantee consents to electronic delivery of
documents required to be delivered by the Corporation under the securities laws.

 

9. Effect of Agreement

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.

 

10. Laws Applicable to Construction; Consent to Jurisdiction

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement and the Summary of Award, the SARs are subject to the terms
and conditions of the Plan, which are hereby incorporated by reference.

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Grantee hereby agrees and consents to the personal
jurisdiction of said courts over the Grantee for purposes of the resolution of
any and all such disputes.

 

11. Severability

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 

4



--------------------------------------------------------------------------------

12. Conflicts and Interpretation

In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Committee has the
power, among others, to (i) interpret the Plan, (ii) prescribe, amend and
rescind rules and regulations relating to the Plan, and (iii) make all other
determinations deemed necessary or advisable for the administration of the Plan.

In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Corporation, or
(ii) ambiguity in the Summary of Award (or any other information posted on the
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Corporation, as applicable, shall control.

 

13. Amendment

The Corporation may modify, amend or waive the terms of the SAR award,
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Grantee without his or her consent, except as
required by applicable law, NASDAQ or stock exchange rules, tax rules or
accounting rules. The waiver by either party of compliance with any provision of
this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.

 

14. Headings

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 

15. Counterparts

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

16. Data Protection

The Grantee authorizes the release from time to time to the Corporation (and any
of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). Without limiting the above, Grantee permits his or
her employing company to collect, process, register and transfer to the Relevant
Companies all Relevant Information (including any professional and personal data
that may be useful or necessary for the purposes of the administration of the
Plan and/or this Agreement and/or to implement or structure any further grants
of equity awards (if any)). Grantee hereby authorizes the Relevant Information
to be transferred to any jurisdiction in which the Corporation, his or her
employing company or the Agent considers appropriate. Grantee shall have access
to, and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer.
Electronic acceptance of this Agreement pursuant to the Corporation’s
instructions to Grantee (including through an online acceptance process managed
by the Agent) is acceptable.

 

HSN, INC. By:  

 

  Lisa Letizio   Executive Vice President –   Human Resources

 

6